     Case 1:17-cv-00865-NONE-JLT Document 70 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD GARCIA,                                  Case No. 1:17-cv-00865-NONE-JLT (PC)

12                        Plaintiff,                   ORDER GRANTING DEFENDANTS’
                                                       MOTION TO MODIFY DISCOVERY
13           v.                                        AND SCHEDULING ORDER

14    R. PEREZ, et al.,                                (Doc. 63)

15                        Defendants.

16

17          On March 27, 2020, Defendants Crisanto and Mello filed a motion to modify the Court’s

18   discovery and scheduling order pursuant to Federal Rule of Civil Procedure 16. (Doc. 63.)

19   Defendants request that the discovery and dispositive motion deadlines be extended until after the

20   Court rules on their pending motion for summary judgment. (Id.) The discovery cutoff date was

21   April 13, 2020, and the dispositive motion deadline is June 15, 2020. (Doc. 46.) Defendant Perez

22   has filed a statement of non-opposition to the motion to modify. (Doc. 68.) Plaintiff has not filed

23   a response and the time to do so has passed. See Local Rule 230(l).

24          Good cause appearing, the Court GRANTS Defendants’ motion. The Court VACATES

25   the discovery and dispositive motion deadlines, to be reset if and when appropriate.

26
     IT IS SO ORDERED.
27

28      Dated:     April 27, 2020                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
